Exhibit 10.29

 

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

EXECUTION COPY

TERMINATION AND TRANSITION AGREEMENT

THIS TERMINATION AND TRANSITION AGREEMENT (the “Transition Agreement”) is made
as of February 5, 2015 (the “Termination Date”), by and between
DEBIOPHARM INTERNATIONAL S.A., a Swiss corporation having its principal place of
business at Forum «après-demain», Chemin Messidor 5-7, 1006 Lausanne,
Switzerland (“Debiopharm”), and CURIS, INC., a corporation established under the
laws of the State of Delaware, USA, having its principal place of business at
4 Maguire Road, Lexington, MA 02421-3112, United States of America (“Curis”).

RECITALS

WHEREAS, Debiopharm and Curis are parties to that certain License Agreement
effective as of August 5, 2009 and dated August 6, 2009, as amended on
October 26, 2009, March 30, 2011, February 6, 2012, July 16, 2012, May 20, 2013,
March 26, 2014 and November 10, 2014 (collectively, the “License Agreement”);
and

WHEREAS, Debiopharm and Curis desire to terminate the License Agreement and to
provide for an orderly transition of rights, responsibilities and obligations
relating to Compounds and Products from Debiopharm to Curis in a manner that
minimizes disruption to Product development, on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Debiopharm and Curis
agree as follows:

1. DEFINED TERMS. Capitalized terms used but not otherwise defined herein shall
have the meanings provided in the License Agreement. In addition, the following
terms shall have the respective meanings provided below:

1.1 “Debio 0932 CTA” shall mean Debiopharm’s clinical trial applications (CTAs),
for any and all studies concerning the Compound, including CTAs for the studies
[**], including all amendments thereto, and the “Declaration of End of Trial”
for each aforementioned study.

1.2 “EudraCT” shall mean the “European Union Drug Regulating Authorities
Clinical Trials”, which is the European database of all clinical trials of
investigational medicinal products.

1.3 “HALO Trial” shall mean that certain Debiopharm-sponsored clinical trial of
Product described in Debiopharm Protocol No. [**].

1.4 “Non-Exclusive License” shall have the meaning provided in paragraph 2.3 of
this Transition Agreement.

1.5 “Termination Date” shall have the meaning provided in the introductory
paragraph of this Transition Agreement.

1.6 “Transition Period” shall mean the period beginning on the Termination Date
and expiring [**] days thereafter.

 

Termination and Transition Agreement Debiopharm - Curis Page 1 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

2. TERMINATION OF LICENSE AGREEMENT.

2.1 License Agreement Termination Date. The License Agreement is hereby
terminated effective as of the Termination Date.

2.2 Consequences of Termination. The License Agreement shall be deemed to have
been terminated pursuant to Section 12.1 of the License Agreement, and such
termination shall be subject to the provisions of Section 13.1 of the License
Agreement, which Section is hereby incorporated by reference in this Transition
Agreement, except for Sections 13.1(b)(i) and 13.1(b)(ii) of the License
Agreement, which are superseded by the terms set forth below in this
paragraph 2.2 as of the Termination Date.

(a) Curis will make each of the following one-time payments to Debiopharm:

(i) $750,000 (Seven Hundred and Fifty Thousand United States Dollars) within
fifteen (15) days of the Termination Date, which is in consideration of
Debiopharm providing the LC14020A Material (defined in paragraph 3.7 of this
Transition Agreement) to Curis as described in paragraph 3.7 of this Transition
Agreement;

(ii) $3,000,000 (Three Million United States Dollars) within thirty (30) days
after the first dosing of the first patient in the first Phase III anywhere in
the Territory; and

(iii) $10,000,000 (Ten Million United States Dollars) within thirty (30) days
after receipt of the first marketing approval for Product in the United States
of America or a Major European Market (whichever occurs first);

(b) Curis will pay to Debiopharm royalties at the rate of three percent (3%) of
Curis Net Sales (defined below) of Products. Royalties on Curis Net Sales will
be payable on a country-by-country basis from first commercial sale of a Product
in a country of the Territory and ending upon the later of: (i) expiration of
the last-to-expire valid claim of the Debiopharm Patents, which valid claim
covers the composition of matter, or any method of manufacture or use, of the
Product (or the Compound contained therein) in such country; and (ii) the tenth
(10th) anniversary of first commercial sale of the Product in such country. For
purposes of this paragraph 2.2(b), the definition of “Net Sales” set forth in
Article 1 of the License Agreement shall apply mutatis mutandis to define the
term “Curis Net Sales”;

(c) Curis shall pay to Debiopharm ten percent (10%) of all Curis Sublicensee
Royalties (defined below). For purposes of this paragraph 2.2(c), “Curis
Sublicensee Royalties” shall mean royalties paid by Third Party sublicensees to
Curis or any of its Affiliates with respect to sales of Products by such Third
Party sublicensees or any of their respective further sublicensees; and

(d) Curis shall pay to Debiopharm: (i) fifteen percent (15%) of all Curis
Sublicensee Payments (defined below) attributable to the grant of a license or
sublicense to develop or commercialize any Product other than a Psoriasis
Product (defined below), provided that the maximum aggregate amount payable by
Curis to Debiopharm under this clause (i) is $20,000,000 (Twenty Million United
States Dollars); and (ii) fifteen percent (15%) of all Curis Sublicensee
Payments attributable to the grant of a license or sublicense to develop or
commercialize any Psoriasis Product. For purposes of this paragraph 2.2(d),
“Curis Sublicensee Payments” shall mean amounts paid by Third Party sublicensees
to Curis or any of

 

Termination and Transition Agreement Debiopharm - Curis Page 2 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

its Affiliates in connection with the grant of any license or sublicense with
respect to Products, except that Curis Sublicensee Payments shall exclude
(I) Curis Sublicensee Royalties, and (II) any amounts paid to Curis by Third
Party sublicensees to reimburse expenses incurred by Curis (e.g., FTE support,
patent costs) or for purchases of Curis equity, provided that the consideration
received by Curis for such equity does not exceed the fair market value of such
equity; and “Psoriasis Product” shall mean any Product in a topical formulation
for local (i.e., non-systemic) delivery for the treatment of psoriasis.

For the avoidance of doubt, the Parties acknowledge and agree that: (A) the
license granted by Curis to Debiopharm under Section 2.1 of the License
Agreement is terminated and has reverted to Curis as of the Termination Date;
(B) Section 14.1 of the License Agreement is terminated as of the Termination
Date and shall be of no further force or effect, and (C) the license regarding
the Development and Use of Diagnostics Products granted by Curis to Debiopharm
under the amendment dated May 20, 2013 is terminated, notwithstanding Section 10
of this amendment dated May 20, 2013 and shall be deemed to have been terminated
in accordance with Section 11 of this amendment dated May 20, 2013, and has
reverted to Curis as of the Termination Date.

2.3 Curis Exercise of Right to Obtain Non-Exclusive License. Curis hereby
exercises its right to obtain the non-exclusive license set forth in
Section 13.1(b) of the License Agreement (the “Non-Exclusive License”), subject
to paragraph 2.2 of this Transition Agreement, including those provisions of
Section 13.1(b) of the License Agreement that are incorporated herein by
reference. The Parties agree that the Non-Exclusive License and the Parties’
respective rights and obligations under Section 13.1(c) of the License Agreement
are effective as of the Termination Date, except that, notwithstanding the
provisions of clause (B) of Section 13.1(c) of the License Agreement, Curis
elects not to have Debiopharm transfer or assign the Debio 0932 CTA to Curis.

 

3. TRANSITION.

3.1 Current Status of Development Activities. Debiopharm hereby represents and
warrants to Curis that Exhibits A and C to this Transition Agreement:

(a) list all preclinical or other non-clinical studies and clinical trials of
any Compound or Product conducted by or on behalf of Debiopharm, and accurately
indicate, in each case, whether such study or trial is completed or ongoing as
of the Termination Date;

(b) describe all Product manufacturing process development, formulation, and
chemistry, manufacturing, and controls (CMC) work conducted by or on behalf of
Debiopharm, and accurately indicate, in each case, whether such work is
completed or ongoing as of the Termination Date;

(c) identify each contract manufacturing organization or other vendor that has
performed any Product manufacturing process development, formulation or CMC
work, or has manufactured Compound or Product, on behalf of Debiopharm; and

(d) describe each assay developed by or on behalf of Debiopharm with respect to
HSP90, Compound or Product, including, without limitation, any diagnostic CMC,
pharmacokinetic, pharmacodynamics and clinical sample evaluation assay.

 

Termination and Transition Agreement Debiopharm - Curis Page 3 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.2 HALO Trial. Debiopharm shall cease enrollment in all trials, including the
HALO Trial, as of the Termination Date. Subject to compliance with all
applicable laws, rules and regulations, the requirements of any applicable
Regulatory Authority ICH current good clinical practices, and the protocol for
the HALO Trial, and consistent with good medical judgment, applicable ethical
standards and requirements, and all applicable ethics committee/institutional
review board (IRB) approvals for the HALO Trial, Debiopharm shall perform each
of the following obligations with respect to the HALO Trial within the
applicable period specified below:

(a) wind down and close out the HALO Trial at all participating sites within
[**] days after the Termination Date;

(b) within [**] days after completion of wind-down and close-out of the HALO
Trial in France, the United Kingdom, Spain and Hungary, complete and submit a
declaration of the end of the HALO Trial (including all information required to
be submitted therewith) to each of the Regulatory Authorities and ethics
committees in France, Hungary, Spain, and the United Kingdom;

(c) complete and deliver to Curis the final clinical study report of the results
of the HALO Trial within [**] months after the Termination Date; and

(d) (i) supply all the required quantities of the Product to clinical sites in
Spain for patients for compassionate use only (the “Compassionate Use Patients”)
for an indefinite period after the Termination Date, (ii) perform all necessary
actions pertaining to this supply of Product for such compassionate use, in
accordance with the applicable laws and regulations of Spain and decisions of
the relevant competent authorities, and (iii) as described in paragraph 4.2 of
this Transition Agreement, provide Curis with timely reporting of serious
adverse events or other critical or reportable safety events experienced by
Compassionate Use Patients, at Debiopharm’s expense and under Debiopharm’s sole
responsibility.

3.3 Transition Plan. The Parties desire: (a) to ensure an efficient and orderly
transition to Curis of ongoing Product development (other than the HALO Trial)
and manufacturing process development, formulation and CMC work; and (b) to
effect the efficient and expeditious transfer to Curis or its Third Party
designee(s) of such Compound and Product manufacturing technology, analytical
and other assays, process development and know-how as are necessary to enable
Curis or such designee(s) to manufacture Compound and Product . To that end,
Debiopharm shall perform, and Curis shall cooperate with Debiopharm in its
performance of, the activities set forth in the transition plan attached to this
Transition Agreement as Exhibit B (the “Transition Plan”). Debiopharm shall
perform the Transition Plan activities in accordance with all applicable laws,
rules and regulations and the requirements of any applicable Regulatory
Authority and shall use commercially reasonable efforts to perform each of such
activities within the time frames set forth in the Transition Plan and to
complete all such activities no later than the expiry of the Transition Period.
At Curis’ reasonable request from time to time during the Transition Period,
Debiopharm shall make qualified Debiopharm representatives reasonably available
to Curis to provide necessary technical assistance, respond to reasonable
questions and otherwise facilitate the performance of the Transition Plan.

3.4 Data Transfer. Debiopharm shall transfer and deliver to Curis all Data and
information relating to the Compound or Products in Debiopharm’s or its
Affiliates’ Control and possession (including, without limitation, final reports
of all clinical trials and other studies of the Compound or any Product
conducted by or on behalf of Debiopharm): (a) to the extent that such

 

Termination and Transition Agreement Debiopharm - Curis Page 4 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

Data and information exists as of the Termination Date, promptly after the
Termination Date; and (b) to the extent that such Data and information is
collected or generated after the Termination Date in the wind-down and close-out
of the HALO Trial (or other clinical trials conducted by Debiopharm) or the
performance of Transition Plan activities, promptly upon the collection or
generation (or if generated by a Third Party, promptly following delivery to
Debiopharm) of the same. Debiopharm represents and warrants to Curis that each
report of any clinical trial or other study of the Compound or any Product
delivered by Debiopharm to Curis that is identified as “final” will be in final
form and will have received final internal sign-off by Debiopharm prior to
delivery to Curis.

3.5 Raw Data and Source Documents. To the extent that Debiopharm is required by
applicable law to do so, Debiopharm shall retain, or cause to be retained, all
raw data and source documents underlying the Data and all regulatory submissions
made by Debiopharm or any of its Affiliates with respect to Compound or Product
for the applicable retention period required by law (the “Retention Period”).
Debiopharm shall, upon reasonable advance written notice by Curis, and during
regular business hours, make such raw data and source documents available at its
or its contractor’s offices for review, copying and audit by Curis’
representatives. On or after the expiration of the applicable Retention Period,
Debiopharm may destroy such raw data and source documents upon [**] days’ notice
to Curis, unless, during such [**]day notice period, Curis requests in writing
that the originals of such raw data and source documents be delivered to Curis
or its designee, in which case Debiopharm shall deliver the same to Curis or its
designee in accordance with Curis’ written direction and at Curis’ cost.

3.6 Manufacturing Arrangements. Debiopharm shall provide contact information
include primary contact name, email address and telephone number and also shall
promptly provide such introductions to contract manufacturing organizations and
other vendors identified in Exhibit C hereto as Curis may request during the
Transition Period, and shall deliver to each such vendor such written notices
and authorizations as may be necessary for such vendor to disclose and provide
to Curis, and for Curis to access and use, the respective agreement between
Debiopharm and such vendor, all data and results of the services performed by
such vendor on behalf of Debiopharm with respect to Compound or Product
(“Debio 0932 Services”), including, without limitation, raw data, documentation,
batch records, source documents and reports regarding the Debio 0932 Services,
and all Compound and Product material in such vendor’s possession.

3.7 Clinical Material. Debiopharm represents and warrants that Exhibit D to this
Transition Agreement sets forth the approximate quantity and the location of all
currently available clinical material in the possession or control of Debiopharm
as of the Termination Date, including API starting material, API finished
product, bulk finished product and clinical drug product, including the LC14020A
Material (collectively, the “CMC Materials”), and, except as designated as
non-cGMP at Exhibit D, the CMC Materials were manufactured in accordance with
cGMP. As of the Termination Date, Curis shall be the owner of all remaining
Product clinical material within lot LC14020A, which is comprised of
[**] blister packages that hold a total of [**] tablets (the “LC14020A
Material”), and which Curis will have the right to use in clinical studies.
Within [**] days after receipt of payment for the LC14020A Material in
accordance with paragraph 2.2(a)(i) of this Transition Agreement, Debiopharm
shall deliver the LC14020A Material to Curis or its designee at the address
specified by Curis in writing. During the Transition Period, Debiopharm and
Curis shall determine which of the CMC Materials listed in Exhibit D shall be
kept in storage, transferred to Curis or disposed of in accordance with all
applicable laws and regulations. Debiopharm will retain the agreed and selected
CMC Materials to be kept in storage for a maximum period of [**] months as of
the Termination Date for Curis’

 

Termination and Transition Agreement Debiopharm - Curis Page 5 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

future use; for the sake of clarity, Debiopharm will not be responsible for the
retesting of such CMC Materials, including currently ongoing stability and other
testing programs. Curis will pay Debiopharm for such CMC Materials to be kept in
storage at a rate that is equal to its invoiced costs (as converted to United
States dollars at the Termination Date). Debiopharm will provide Curis with
sufficient documentation to substantiate invoiced cost (i.e., manufacturing
contracts and related invoices). During the Transition Period, Debiopharm will
provide contact information, including primary contact name, email address and
telephone number for vendors listed in Exhibit D.

3.8 Biological Samples. Debiopharm represents and warrants that Exhibit E to
this Transition Agreement sets forth the nature and the location of all
biological samples collected by or on behalf of Debiopharm in the development of
the Compound or Product that are in the possession or control of Debiopharm as
of the Termination Date. Debiopharm will provide Curis with quantities of such
biological samples as requested by Curis. During the Transition Period,
Debiopharm will provide contact information, including primary contact name,
email address and telephone number for vendors listed in Exhibit E.

3.9 Change of Sponsorship Letter. Within [**] days after the Termination Date,
Debiopharm shall submit a change of sponsorship letter to FDA transferring
ownership of U.S. IND No. [**] to Curis. Curis shall submit an acknowledgment
letter to the FDA, confirming its acceptance of the IND.

 

4. REGULATORY.

4.1 Regulatory Filings. Debiopharm represents and warrants that the CTAs listed
in paragraph 1.1 of this Transition Agreement are the only INDs filed by or on
behalf of Debiopharm or any of its Affiliates with respect to Compound or
Product with any Regulatory Authority and ethics committee prior to the
Termination Date. Without limiting the generality of paragraph 3.2(b) of this
Transition Agreement, Debiopharm shall take such actions and make such
submissions to Regulatory Authorities as may be necessary to close and terminate
the Debio 0932 CTA within [**] days after the Termination Date. Notwithstanding
the foregoing, Curis acknowledges that the clinical study report (“CSR”) for the
HALO Trial might not be available by the expiry of the Transition Period.
Debiopharm commits to completing the CSR within [**] months after the
Termination Date and deliver such CSR to Curis as soon as reasonably possible
upon completion of such report.

4.2 Safety Reporting. Until such time as the Debio 0932 CTA is closed,
Debiopharm shall continue to be responsible for Regulatory Authority and ethics
committee reporting obligations under the Debio 0932 CTA. Subject to the
requirements of applicable law, and actions or requests of any Regulatory
Authority or ethics committee, after the CTA has been closed, Debiopharm shall
have no further Regulatory Authority or ethics committee reporting obligations
or any other pharmacovigilance obligations with respect to Product; provided,
however, that Debiopharm shall thereafter remain obligated to forward promptly
(and in any event within [**] days of receipt) to the Alliance Manager and the
identified safety contact at Curis any adverse drug experience reports with
respect to Product that Debiopharm or its Affiliates may receive from any Third
Party. Debiopharm further agrees to provide Curis with timely reporting of
serious adverse events or other critical or reportable safety events experienced
by Compassionate Use Patients, at Debiopharm’s expense and under Debiopharm’s
sole responsibility.

 

Termination and Transition Agreement Debiopharm - Curis Page 6 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.3 Right of Reference and Access. Debiopharm hereby grants to Curis and its
Affiliates and Third Party licensees the right to access and cross-reference the
Debio 0932 CTA and any and all filings and submissions made by Debiopharm or its
Affiliates with any Regulatory Authority or ethics committee relating to
Compound or Product. Debiopharm shall, promptly upon request of Curis, file with
applicable Regulatory Authorities such letters of access or cross-reference as
may be necessary to accomplish the intent of this paragraph 4.3.

 

5. INTELLECTUAL PROPERTY.

5.1 Intellectual Property Representations and Warranties. Debiopharm represents,
warrants and covenants to Curis that Debiopharm has not granted, and shall not
grant, to any Third Party or Affiliate any license or right under Debiopharm
Intellectual Property Rights that would conflict with the Non-Exclusive License
granted to Curis. Debiopharm further represents and warrants to Curis that, as
of the Termination Date:

(a) Debiopharm has not granted to any Third Party or Affiliate any license,
sublicense or other right regarding any Compound or Product or under Curis
Intellectual Property Rights;

(b) the only Debiopharm Patent filed by or on behalf of Debiopharm or any of its
Affiliates on or before the Termination Date is US Patent Application
No. 2014/0088138 (the “US Patent Application”);

(c) there are no Joint Patents;

(d) it has not received any written notice from any Third Party claiming that
the manufacture, use or sale of Compound or Product by Debiopharm prior to the
Termination Date infringes any patent owned or controlled by any Third Party;
and

(e) it is not a party to any legal action, suit or proceeding relating to
Compound, Product, Debiopharm Intellectual Property Rights or Curis Intellectual
Property Rights, and it has not received any written communication from any
Third Party threatening any such action, suit or proceeding.

5.2 Prosecution and Maintenance of Curis Patents. Except as expressly set forth
in this paragraph 5.2, Curis shall be solely responsible for the prosecution and
maintenance of Curis Patents from and after the Termination Date, at Curis’ sole
expense, provided that Debiopharm shall be solely responsible for patent fees
and costs incurred prior to the Termination Date (whether invoiced to Debiopharm
before or after the Termination Date). No later than [**] days after the
Termination Date, Debiopharm shall notify its outside patent counsel in writing
of the transfer to Curis of full responsibility for and control over the
prosecution and maintenance of Curis Patents. Debiopharm shall provide
reasonable cooperation and assistance to Curis as necessary for Curis to assume
full responsibility for and control over the prosecution and maintenance of
Curis Patents, such cooperation and assistance to include execution of any
documents that may need to be submitted to any patent office for Curis to
prosecute and maintain the Curis Patents throughout the world.

5.3 Assignment to Curis of Debiopharm Patent. Effective as of the Termination
Date, Debiopharm hereby assigns to Curis all right, title and interest in and to
the US Patent Application, for good and sufficient consideration as provided in
this Transition Agreement, including as set forth in paragraphs 2.2(b), (c) and
(d) of this Transition Agreement. After the

 

Termination and Transition Agreement Debiopharm - Curis Page 7 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

Termination Date and promptly following Curis’ request, Debiopharm agrees to
execute and deliver to Curis a patent assignment, in such form as Curis or its
patent counsel reasonably deems appropriate for filing with the U.S. Patent and
Trademark Office, evidencing the assignment to Curis of the US Patent
Application. The US Patent Application shall be deemed a “Curis Patent” as of
the Termination Date, and paragraph 5.2 of this Transition Agreement shall
apply.

 

6. MUTUAL REPRESENTATIONS AND WARRANTIES; DISCLAIMERS.

6.1 Mutual Representations and Warranties. Each Party represents, warrants and
covenants to the other that:

(a) It is duly organized and validly existing under the laws of its state or
country of incorporation, and has full corporate power and authority to enter
into this Transition Agreement and to carry out the provisions hereof;

(b) The execution, delivery and performance of this Transition Agreement by it
does not conflict with any agreement or instrument, oral or written, to which it
is a party or by which it may be bound; and

(c) It has not granted, and shall not grant, any right to any Third Party which
would conflict with the rights granted to the other Party hereunder.

6.2 Disclaimer. Except as expressly set forth in this Transition Agreement, EACH
PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICES.

 

7. INDEMNIFICATION.

7.1 By Debiopharm. In addition to Debiopharm’s indemnification obligations under
Section 9.1 of the License Agreement (which survive the termination of the
License Agreement), Debiopharm shall indemnify, defend, and hold harmless the
Curis Indemnitees from and against any and all Losses to which any Curis
Indemnitee may become subject as a result of any Claim by any Third Party to the
extent such Losses arise out of or result from any breach by Debiopharm of its
representations, warranties, covenants or obligations in this Transition
Agreement; except, in each case, to the extent such Claim is caused by the gross
negligence or willful misconduct of Curis.

7.2 By Curis. In addition to Curis’ indemnification obligations under
Section 9.2 of the License Agreement (which survive the termination of the
License Agreement), Curis shall indemnify, defend, and hold harmless the
Debiopharm Indemnitees from and against any and all Losses to which any
Debiopharm Indemnitee may become subject as a result of any Claim by any Third
Party to the extent such Losses arise out of or result from (i) any breach by
Curis of its representations, warranties, covenants or obligations in this
Transition Agreement or (ii) the development, importation, exportation, storage,
handling, transportation, manufacture, use or other disposition of the Compound
or any Product by or for Curis or its Affiliates after the Termination Date;
except, in each case, to the extent such Claim is caused by the gross negligence
or willful misconduct of Debiopharm.

 

Termination and Transition Agreement Debiopharm - Curis Page 8 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

7.3 Indemnification Procedures. The Parties’ respective indemnification
obligations under this Transition Agreement shall be subject to Section 9.3 of
the License Agreement.

 

8. CONFIDENTIALITY.

8.1 Confidential Information. For clarity, Confidential Information includes
information disclosed by a Party or its Affiliates to the other Party or its
Affiliates after the Termination Date pursuant to this Transition Agreement;
provided, however, that, from and after the Termination Date, all Data and
information regarding the Compound or the Product, regardless of which Party
first disclosed such Data or information to the other Party and whether such
Data or information was disclosed before or after the Termination Date, shall be
deemed the Confidential Information of Curis, and Curis shall be deemed the
Disclosing Party and Debiopharm the Receiving Party with respect thereto. In
addition, the Parties agree that the terms of this Transition Agreement shall be
treated as Confidential Information by both Parties.

8.2 Survival of Confidentiality Obligations. Article 10 of the License Agreement
shall survive termination of the License Agreement; provided, however, that,
notwithstanding Article 15 of the License Agreement to the contrary, effective
as of the Termination Date:

(a) subject to Section 10.2 of the License Agreement and paragraph 8.3 of this
Transition Agreement, neither Party shall use the name of the other Party nor
any variation or adaptation thereof, nor any trademark, tradename or other
designation owned by the other Party or its Affiliates, nor the names of any of
its officers, employees or agents, for any purpose without the prior written
consent of the other Party in each instance; notwithstanding the foregoing, the
other Party shall in any event be entitled to be notified of and to receive a
full copy of any publication or disclosure using its name, or any variation or
adaptation thereof, or any trademark, tradename or other designation that it
owns;

(b) Sections 10.4, 10.5 and 10.6 of the License Agreement shall terminate and be
of no further force or effect;

(c) Sections 10.7 and 10.8 of the License Agreement shall survive termination of
the License Agreement solely with respect to Data from the HALO Trial. Except
for the foregoing, neither Debiopharm nor its contractors shall have any right
to publish Data and other information regarding Compounds and Products from and
after the Termination Date;

(d) Results of all clinical studies performed by Debiopharm on the Compound
shall be published in the EudraCT database;

(e) In addition to any publication set forth in paragraph 8.2(c) of this
Transition Agreement, Curis recognizes that subcontractors of Debiopharm,
including without limitation academic institutions and providers of services,
may ask Debiopharm to provide its consent to public oral presentations or
articles of information pertaining to their activities related to the Compound
or the Product, from time to time after the Termination Date. Curis shall have
the right to review and comment on any material proposed for public oral
presentation or publication by Debiopharm that includes Data or other results of
preclinical or clinical development of the Compound or any Product and/or
includes Confidential Information of Curis. Before any such material is
submitted for publication, Debiopharm shall deliver a complete copy to Curis at
least [**] days prior to submitting the material to a publisher or initiating
any other disclosure. Curis shall review any such material and give its comments
to Debiopharm within

 

Termination and Transition Agreement Debiopharm - Curis Page 9 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

[**] days of the delivery of such material to Curis. With respect to public oral
presentation materials and abstracts, Curis shall make reasonable efforts to
expedite review of such materials and abstracts, and shall return such items as
soon as practicable to Debiopharm with appropriate comments, if any, but in no
event later than [**] days from the date of delivery to Curis. Debiopharm shall
comply with Curis’ request to delete references to Curis’ Confidential
Information in any such material. In addition, if any such publication contains
patentable subject matter, then at Curis’ request, Debiopharm shall ensure that
its subcontractor either delete the patentable subject matter from such
publication or delay any submission for publication or other public disclosure
for a period of up to an additional [**] days so that appropriate patent
applications may be prepared and filed. For the sake of clarity this clause
shall also apply to any public presentation or publication by Debiopharm after
the Termination Date.

8.3 Press Release. Debiopharm agrees that Curis may issue a press release upon
execution of this Transition Agreement in a form reasonably agreed to by the
Parties. The Parties further acknowledge that each Party may desire or be
required to issue subsequent press releases or to make other public disclosures
relating to this Transition Agreement or its terms. The Parties agree to consult
with each other reasonably and in good faith with respect to the text and timing
of such press releases or other public disclosures prior to the issuance
thereof, provided that a Party may not unreasonably withhold consent to such
releases, and that either Party may issue such press releases as it determines
are reasonably necessary to comply with laws or regulations. In addition,
following the initial press release announcing this Transition Agreement, each
Party shall be free to disclose, without the other Party’s prior written
consent, the existence of this Transition Agreement, the identity of the other
Party and those terms of this Transition Agreement which have already been
publicly disclosed in accordance herewith.

8.4 Curis Right to Publish. From and after the Termination Date, Curis shall be
free to publish, such as by public oral presentation, manuscript or abstract,
Data and other information regarding Compounds and Products without restriction,
subject to paragraph 8.2 (a) of this Transition Agreement.

 

9. MISCELLANEOUS.

9.1 Surviving Provisions of License Agreement. Notwithstanding Article 15 of the
License Agreement to the contrary, only Sections 8.4, 9.1, 9.2, 9.3, 9.5, 13.1
(as amended by, and subject to, paragraphs 2.2 and 2.3 of this Transition
Agreement) and 13.5 and Articles 1, 10 (as amended by, and except as set forth
in, paragraph 8 of this Transition Agreement), 17, 18, 19, 20, 21 and 22 of the
License Agreement shall survive termination of the License Agreement pursuant to
this Transition Agreement.

9.2 Incorporation by Reference. Articles 17, 19, 20, 21 and 22 of the License
Agreement are hereby incorporated by reference in this Transition Agreement,
mutatis mutandis (such that all references to “this Agreement” in such Articles
of the License Agreement shall be interpreted to refer to this Transition
Agreement).

9.3 Notices. Notices required or permitted to be made or given to either Party
hereto pursuant to this Transition Agreement or the License Agreement shall be
sufficiently made or given on the date of mailing if sent to such Party by
certified or registered mail, postage prepaid, addressed to it at its address
set forth below or to such other address as it shall designate by written notice
to the other Party as follows:

 

Termination and Transition Agreement Debiopharm - Curis Page 10 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

If to Debiopharm:

Debiopharm International S.A.

Forum «après-demain»

Chemin Messidor 5-7

1006 Lausanne

Switzerland

Attention: Director, Legal Affairs

If to Curis:

Curis, Inc.

4 Maguire Road

Lexington, MA 02421-3112

USA

Attention: Chief Executive Officer

9.4 Complete Agreement. The Parties hereto acknowledge that this Transition
Agreement and the surviving provisions of the License Agreement set forth in
paragraph 9.1 of this Transition Agreement (as expressly amended by this
Transition Agreement) collectively set forth the entire agreement and
understanding of the Parties, and supersede all prior written or oral agreements
or understandings with respect to the subject matter hereof and thereof (except
as expressly set forth in Sections 18(a) and 18(b) of the License Agreement).

 

Termination and Transition Agreement Debiopharm - Curis Page 11 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties have caused this Transition Agreement to be
executed by their duly authorized representatives as of the Termination Date.

 

DEBIOPHARM INTERNATIONAL S.A. CURIS, INC. By:

/s/ Thierry Mauvernay

By:

/s/ Michael P. Gray

Name: Thierry Mauvernay Name: Michael P. Gray Title: Delegate of the Board
Title: Chief Financial and Chief Business Officer Date: 6 February 2015 Date:
2/5/2015

Exhibit Index:

EXHIBIT A: Debiopharm Development Activities

EXHIBIT B: Transition Plan

EXHIBIT C: Debiopharm Vendors for CMC Materials

EXHIBIT D: CMC Materials

EXHIBIT E: Available Biological Samples

 

Termination and Transition Agreement Debiopharm - Curis Page 12 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT A

Debiopharm Development Activities

 

Debiopharm study number

  

Study title

  

Status

 

Report available

for transfer within:

[**]

   [**]    [**]   [**]

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 8 pages were omitted. [**]

 

Termination and Transition Agreement    Debiopharm - Curis    Page 13 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT B

Transition Plan

Debiopharm’s responsibilities under the Technology Transfer Plan are as follows:

Within [**] days of the Effective Date, Debiopharm will provide Curis with the
following documentation and information in either electronic or hard copy
format:

1. General documents:

[**]

2. Other CMC documents

[**]

3. Study related documents:

[**]

4. Transfer of Control and Responsibility from Debiopharm to Curis

[**]

5. Technology Transfer Plan Management. [**].

 

Termination and Transition Agreement Debiopharm - Curis Page 14 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT C

Debiopharm Vendors for CMC Materials

 

Manufacturer

  

Responsibility

[**]    [**]

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of one page was omitted. [**]

 

Termination and Transition Agreement    Debiopharm - Curis    Page 15 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT D

CMC Materials

 

Product

  

Storage Location

  

Batch number

  

Description

  

Approximate quantity

[**]

   [**]    [**]    [**]    [**]                                                

[**]

   [**]    [**]    [**]    [**]            

[**]

   [**]    [**]    [**]    [**]

[**]

   [**]    [**]    [**]    [**]            

[**]

   [**]    [**]    [**]    [**]

[**]

   [**]    [**]    [**]    [**]

[**]

   [**]    [**]    [**]    [**]

[**]

   [**]    [**]    [**]    [**]

[**]

   [**]    [**]    [**]    [**]

 

Termination and Transition Agreement    Debiopharm - Curis    Page 16 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

Deuterated compounds

 

Product

  

Storage Location

  

Batch number

  

Approximate quantity

[**]

   [**]    [**]    [**]

[**]

      [**]    [**]                 Manufacturer:          [**]         

Debio 0932 Metabolites

 

Product

  

Storage Location

  

Batch number

  

Approximate quantity

[**]

   [**]    [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**] [**]         

 

Termination and Transition Agreement    Debiopharm - Curis    Page 17 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

Debio 0932 Reference Standard

 

Product

  

Storage Location

  

Batch number

  

Approximate quantity

[**]

   [**]    [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

Others Compounds

 

Product

  

Storage Location

  

Batch number

  

Approximate quantity

[**]

   [**]    [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

[**]

      [**]    [**]

 

Termination and Transition Agreement    Debiopharm - Curis    Page 18 of 19



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXHIBIT E

Available Biological Samples

 

Debiopharm

Study Number

  

Study CRO /

Central

Labs /

Secondary

Labs

  

Study

title

  

Status

  

Type of samples

[**]

   [**]    [**]    [**]    [**]

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of one page was omitted. [**]

 

Termination and Transition Agreement    Debiopharm - Curis    Page 19 of 19